 



EMPLOYMENT AGREEMENT
     This Agreement is entered into by and between CA, Inc. (the “Company”) and
Jeff Clarke (“Executive”) as of April 1, 2006. On April 23, 2004, Executive was
appointed to the position of Chief Operating Officer (the “COO Position”) of the
Company. Executive continues to serve as the Chief Operating Officer of the
Company. In consideration of the Company offering, and Executive accepting, the
COO Position, Executive and the Company agree as follows:
     1. Work Standards. Executive will continue to (a) serve the Company (and
such of its subsidiary companies as the Company may designate) faithfully,
diligently and to the best of Executive’s ability under the direction of the
Chief Executive Officer (including any interim Chief Executive Officer) of the
Company, (b) devote his best efforts, attention and energy to the performance of
his duties to the Company and (c) not do anything inconsistent with his duties
to the Company. Executive’s employment pursuant to the terms of this Agreement
shall be effective as of April 1, 2006 and shall end on March 31, 2008, unless
earlier terminated in accordance with paragraph 8 of this Agreement or extended
by mutual written agreement between the Company and Executive (the “Term”).
     2. Laws; Other Agreements. Executive represents that his employment
hereunder will not violate any law or duty by which he is bound, and will not
conflict with or violate any agreement or instrument to which Executive is a
party or by which he is bound.
     3. Compensation.
          (a) In consideration of services that Executive has rendered and will
render to the Company in the future, the Company agrees to pay Executive the sum
of $750,000 per annum (less applicable withholdings) during the Term, payable
semi-monthly concurrent with the Company’s normal payroll cycle. The Company
will pay this amount until Executive’s employment hereunder terminates.
          (b) (i) In addition, with respect to the fiscal year ending March 31,
2007:
               (A) Executive shall be eligible to receive a 2007 Annual
Performance Bonus (payable in cash) for the period from April 1, 2006 through
March 31, 2007, with a target amount and such other terms and conditions as
determined by the Compensation and Human Resource Committee (the “Compensation
Committee”) of the Board of Directors, provided that such target amount shall
not to be less than $800,000; and
               (B) Executive shall be eligible to receive a targeted Long-Term
Performance Bonus for the period beginning on April 1, 2006, with a target
amount and such other terms and conditions as determined by the Compensation
Committee, provided that such target amount shall not to be less than
$3,500,000. Such Long-Term Performance Bonus shall vest and the portion of the
Performance Bonus payable in options shall become exercisable in accordance with
the terms set forth in the resolutions adopted by the Compensation Committee
with respect to such Long-Term Performance Bonus.
               (ii) In addition, with respect to the fiscal year ending
March 31, 2008:
               (A) Executive shall be eligible to receive a 2008 Annual
Performance Bonus for the period from April 1, 2007 through March 31, 2008, with
a target amount and such other terms and conditions as determined by the
Compensation Committee; and
               (B) Executive shall be eligible to receive a targeted Long-Term
Performance Bonus for the period beginning on April 1, 2007, with a target
amount and such other terms and conditions as determined by the Compensation
Committee.

 



--------------------------------------------------------------------------------



 



               (iii) Except to the extent otherwise provided under the express
terms of this Agreement, the terms and conditions determined by the Compensation
committee with respect to the Annual Performance Bonuses and the Long-Term
Performance Bonuses described in paragraphs 3(b)(i) and 3(b)(ii) above shall be
consistent with those established for other senior executives of the Company.
          (c) (i) In the event that Executive (A) voluntarily resigns his COO
Position with the Company other than “for good reason” (as defined in paragraph
5(b) of this Agreement) or (B) is terminated “for cause” (as defined in
paragraph 5(a) of this Agreement), in any such case prior to March 31, 2008,
Executive shall forfeit any and all rights he may have to receive any of the
benefits provided for in this paragraph 3 (other than any amounts or awards for
which as of the date of Executive’s termination of employment all required
services have been rendered and any applicable Performance Cycle has ended but
which have not yet been paid). All stock options, restricted stock or other
equity-based compensation held by Executive in the event of the termination of
Executive’s employment as described in this paragraph 3(c)(i) shall be subject
to the terms and conditions of the 2002 Plan (and any successor plan) and any
applicable resolutions.
               (ii) In the event that Executive (x) voluntarily resigns his COO
Position with the Company “for good reason” (as defined in paragraph 5(b) of
this Agreement), (y) is terminated from the COO Position other than “for cause”
(as defined in paragraph 5(a) of this Agreement), or (z) terminates his
employment on account of death or Disability (as defined in the 2002 Plan), in
any such case on or prior to March 31, 2008, then:

  (A)   Executive shall be entitled to receive a lump sum payment (less
applicable withholding taxes) in an amount equal to $4,500,000, provided that if
Executive resigns his COO Position “for good reason” (as defined in paragraph
5(b) of this Agreement) based on a reduction of any of Executive’s bonuses that
meets the requirements of clause (iii) of the definition of “good reason”, the
$4,500,000 payment described in this clause (A) shall be reduced by the sum of
any bonuses actually paid to Executive in respect of the period as to which such
reduction took place, payable in cash within 30 days after the end of the six
month period following Executive’s termination of employment with the Company,
or earlier if the Company determines that making such payment after termination
but before the expiration of such six month period is permitted by law; and    
(B)   All stock options, restricted stock or other equity-based compensation
held by Executive in the event of the termination of Executive’s employment as
described in this paragraph 3(c)(ii) shall be subject to the terms and
conditions of the 2002 Plan (and any successor plan) and any applicable
resolutions.

Notwithstanding the foregoing, the Company will not be required to make the
payments described in this Section 3(c)(ii) unless the Executive executes and
delivers to the Company an agreement releasing from all liability (other than
the payments and benefits contemplated by this Agreement) the Company and its
affiliates (the “Group”) from time to time and any of their respective past or
present officers, directors, employees or agents. This agreement will be in the
form normally used by the Group senior executives at the time.
               (iv) In the event that Executive continues to be employed through
March 31, 2008, Executive shall be entitled to any Annual Performance Bonus and
Long-Term Performance Bonus payable under the terms of the 2002 Plan and the
applicable resolutions for the fiscal year ending March 31, 2008 in accordance
with paragraph 3(b)(ii), without regard to whether Executive’s employment with
the Company is subsequently terminated before any such Performance Bonuses are
paid.
               (v) Notwithstanding anything to the contrary herein, Executive
shall be entitled to the payments under this paragraph 3(c) only to the extent
not already provided under another plan or policy of the Company.

 



--------------------------------------------------------------------------------



 



          (d) Capitalized terms used in paragraphs 3(b) and (c) and not defined
are used as defined in the 2002 Plan.
          (e) In addition, the Company shall pay Executive a lump sum cash
payment of $750,000 as soon as reasonably practicable after March 31, 2008, if
Executive remains employed with the Company through March 31, 2008; provided,
however, that if Executive is terminated from the COO Position by the Company
other than “for cause” (as defined in paragraph 5(b) of this Agreement) after
March 31, 2007 and before March 31, 2008, Executive shall be entitled to receive
an amount equal to the product of (A) $750,000 and (B) a fraction, the numerator
of which is the number of completed months of employment by Executive from
April 1, 2006 through his termination date and the denominator of which is 24;
and further provided that in addition to any damages or other remedies available
to the Company, the amount paid pursuant to this paragraph 3(e) shall be
forfeited upon Executive’s breach of the Confidentiality Agreement set forth in
Appendix A.
     4. Benefits and Perquisites. During the term of Executive’s employment,
Executive shall be eligible to participate in all pension, welfare and benefit
plans and perquisites generally made available to other senior executives of the
Company.
     5. Termination by Company for Cause or Executive for Good Reason.
          (a) For purposes of this Agreement, termination “for cause” shall mean
that the Company terminates Executive’s employment for any of the following
reasons:
               (i) Executive’s continued failure, either due to willful action
or as a result of gross neglect, to substantially perform his duties with the
Company (other than any such failure resulting from his incapacity due to
physical or mental illness) that, if capable of being cured, has not been cured
within 30 days after written notice is delivered to Executive by or on behalf of
the Compensation Committee, which notice specifies in reasonable detail the
manner in which the Compensation Committee believes that Executive has not
substantially performed his duties,
               (ii) the engaging by Executive in conduct which is demonstrably
and materially injurious to the Company or its affiliates, monetarily or
otherwise, unless the conduct in question was undertaken in good faith, and with
a rational business purpose and based upon the reasonable belief that such
conduct was in the best interest of the Company or its affiliates, as the case
may be,
               (iii) Executive’s indictment or conviction (or plea of guilty or
nolo contedere) for any felony or any other crime (other than a petty
misdemeanor) involving dishonesty, fraud or moral turpitude,
               (iv) Executive’s breach of fiduciary duty to the Company or its
affiliates which may in the good faith determination of the Compensation
Committee reasonably be expected to have a material adverse effect on the
Company or its affiliates,
               (v) violation of the Company’s policies relating to compliance
with applicable laws which may in the good faith determination of the
Compensation Committee reasonably be expected to have a material adverse effect
on the Company or its affiliates,
               (vi) violation of the Company’s policies on discrimination,
unlawful harassment or substance abuse,
               (vii) violation of the Company’s Workplace Violence Policy, or
               (viii) unauthorized use or disclosure of confidential or
proprietary information or related materials, or the violation of any of the
terms of the Confidentiality Agreement set forth in Appendix hereto

 



--------------------------------------------------------------------------------



 



and made a part hereof or any of the terms of the Company’s standard
confidentiality policies and procedures, which, in either case, (A) may
reasonably be expected to have a material adverse effect on the Company or its
affiliates and (B) if capable of being cured, has not been cured within 30 days
after written notice is delivered to Executive by or on behalf of the
Compensation Committee, which notice specifies in reasonable detail the alleged
unauthorized use or disclosure or violation.
For purposes of clause (i) of this definition, no act, or failure to act, on
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by Executive not in good faith and without reasonable belief that his act, or
failure to act, was in the best interest of the Company or its affiliates, as
the case may be.
          (b) For purposes of this Agreement, termination “for good reason”
shall mean any action or series of actions by the Company which, taken together
if a series of actions, directly or indirectly results in (i) any material and
adverse change in Executive’s position, title or equivalent title with the
Company, (ii) any material and adverse reduction in Executive’s supervisory or
other authority or responsibility other than the transfer of one reporting
function to the Company’s Chief Executive Officer and other than any isolated,
insubstantial and inadvertent failure by the Company that is not in bad faith
and is cured promptly on Executive’s giving the Company notice, (iii) any
reduction by the Compensation Committee in the amount of Executive’s 2007 or
2008 Annual Performance Bonus or Executive’s Long-Term Performance Bonus for the
period beginning on April 1, 2006 or April 1, 2007, as applicable, that results
in the amount of any such Performance Bonus being less than 75% of the amount
determined pursuant to the formulae specified in the applicable resolutions of
the Compensation Committee, as applicable, other than (1) any such reduction
that is consistent with reductions for all executive vice presidents and above
level officers eligible for awards under the 2007 or 2008 Annual Performance
Bonus program or Long-Term Performance Bonus program, as applicable, (2) any
such reduction agreed to by Executive in writing or (3) any insubstantial or
inadvertent reduction by the Compensation Committee that is not in bad faith and
is cured promptly on Executive’s giving the Company notice, (iv) the Company’s
material breach of this Agreement, provided that no alleged action, change,
reduction or breach set forth in preceding clauses (i), (ii) or (iii) or in this
clause (iv), respectively, shall be deemed to constitute “good reason” unless
such action, reduction or breach remains uncured, as the case may be, after the
expiration of thirty (30) days following delivery to Company from Executive of a
written notice, setting forth such course of conduct deemed by Executive to
constitute “good reason”, or (v) the failure of the Company to require any
purchaser of or successor to substantially all of the assets of the Company or
any enterprise with which or into which the Company may be merged to assume the
Company’s obligations under this Agreement.
     6. Indemnification. For so long as Executive is employed by the Company
pursuant to this Agreement and at all time thereafter, the Company shall
indemnify and hold Executive harmless for acts and omissions in Executive’s
capacity as Chief Operating Officer and Chief Financial Officer, as applicable,
to the maximum extent permitted under applicable law.
     7. Authorization to Modify Restrictions. Executive acknowledges that the
restrictions contained in this Agreement are reasonable (including the
provisions of the Confidentiality Agreement set forth in Appendix A), but agrees
that if a court having proper jurisdiction holds a particular restriction
unreasonable, that restriction shall be modified to the extent necessary in the
opinion of such court to make it reasonable, and that the remaining provisions
of this Agreement shall nonetheless remain in full force and effect.
     8. No Duration of Employment. Notwithstanding anything else contained in
this Agreement to the contrary, the Company and Executive each acknowledge and
agree that Executive’s employment with the Company may be terminated by either
the Company (subject only to the provisions of paragraph 3(c) of this Agreement)
or Executive (subject only to the provisions of paragraph 3(c) of this
Agreement) at any time and for any reason, with or without cause, upon 10 days’
written notice to the other party, provided that this Agreement may be
terminated “for cause” immediately upon written notice from the Company to
Executive. In addition, this Agreement shall automatically terminate upon
Executive’s death or Disability. Upon termination of Executive’s employment for
any reason whatsoever, the Company shall have no further obligations to
Executive other than those set forth in paragraphs 3 and 6 of this Agreement.

 



--------------------------------------------------------------------------------



 



     9. General.
          (a) Any notice required or permitted to be given under this Agreement
shall be made either:
               (i) by personal delivery to Executive or, in the case of the
Company, to the Company’s principal office (“Principal Office”) located at One
CA Plaza, Islandia, New York 11749, Attention: Executive Vice President —
Worldwide Human Resources, or
               (ii) in writing and sent by registered mail, postage prepaid, to
Executive’s residence, or, in the case of the Company, to the Company’s
Principal Office.
Any provision of this Agreement calling for notice to be delivered by or on
behalf of the Compensation Committee shall be satisfied by any notice that is
executed on behalf of the Compensation Committee by any director or officer of
the Company acting pursuant to the authorization of the Compensation Committee
and otherwise delivered in accordance with this paragraph 9(a).
          (b) This Agreement shall be binding upon Executive and his heirs,
executors, assigns, and administrators and shall inure to the benefit of the
Company, its successors and assigns and any subsidiary or parent of the Company.
          (c) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflict of law
principles. Any action relating to this Agreement shall be brought exclusively
in the state or federal courts of the State of New York, County of Suffolk.
          (d) This Agreement and the other documents referred to herein
represent the entire agreement between Executive and the Company related to
Executive’s employment and supersede any and all previous oral or written
communications, representations or agreements related thereto. This Agreement
may only be modified, in writing, jointly by Executive and a duly authorized
representative of the Company.
          (e) Without limiting the scope of paragraph 7 of this Agreement, the
provisions of this Agreement shall be severable in the event that any of the
provisions hereof (including any provision within a single paragraph or
sentence) are held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable in any respect, and the validity and enforceability of
any such provision in every other respect and of the remaining provisions hereof
shall not be any way impaired and shall remain enforceable to the fullest extent
permitted by law.
CAUTION TO EXECUTIVE: This Agreement affects important rights. DO NOT sign it
unless you have read it carefully and are satisfied that you understand it
completely.

                      CA, Inc.
 
           
 
           
/s/  Jeff Clarke
      By:   /s/  John Swainson
 
           
 
            Jeff Clarke       Name:  John Swainson         Title:    Chief
Executive Officer

 



--------------------------------------------------------------------------------



 



APPENDIX A
CA, INC.
CONFIDENTIALITY AGREEMENT
     In consideration of employment by the “Company” of the Executive, it is
understood and agreed as follows:
     1. Laws; Other Agreements. Executive represents that Executive’s employment
by the Company will not violate any law or duty by which he or she is bound, and
will not conflict with or violate any agreement or instrument to which Executive
is a party or by which he or she is bound.
     2. Confidential Information of Others. Executive agrees that in the course
of employment with the Company he or she will not bring to the Company’s offices
nor use, disclose to the Company, or induce the Company to use, any confidential
information or documents belonging to others.
     3. Confidential Information of the Company. As used in this Agreement, the
term “Confidential Information” means any and all confidential, proprietary or
secret information, including that conceived or developed by Executive,
applicable to or in any way related to (i) the present or future business of the
Company, (ii) the research and development of the Company, or (iii) the business
of any customer or vendor of the Company. Such Confidential Information of the
Company includes, by way of example and without limitation, trade secrets,
processes, formulas, data, program documentation, algorithms, source codes,
object codes, know-how, improvements, inventions, techniques, all plans or
strategies for marketing, development and pricing, and all information
concerning existing or potential customers or vendors. Confidential Information
of the Company also includes all similar information disclosed to the Company by
other persons.
     4. Protection of the Company’s Confidential Information. Executive
acknowledges that the Confidential Information of the Company is a special,
valuable, and unique asset of the Company, and Executive agrees at all times
during the period of his or her employment, and at all times after termination
of such employment, not to disclose for any purpose and to keep in strict
confidence and trust all of such Confidential Information. Executive agrees that
during and after the period of such employment not to use, directly or
indirectly, any Confidential Information other than in the course of performing
duties as an Executive of the Company. Executive further agrees not to directly
or indirectly disclose any Confidential Information or anything relating to it
to any person or entity except, with the Company’s consent, as may be necessary
to the performance of Executive’s duties as an Executive of the Company.
Executive will abide by all Company policies, rules and procedures that relate
to the protection of the Company’s Confidential Information.
     5. Return of Materials. Upon termination of employment with the Company,
and regardless of the reason for such termination, Executive will leave with, or
promptly return to, the Company all documents, records, notebooks, magnetic
tapes, disks or other materials, including all copies, in his or her possession
or control which contain Confidential Information of the Company or any other
information concerning the Company, its products, services or customers, whether
prepared by the Executive or others.
     6. Inventions as Sole Property of the Company. Any inventions, discoveries,
concepts or ideas, or expressions thereof, whether or not subject to patents,
copyrights, trademarks or service mark protection, and whether or not reduced to
practice, conceived or developed by Executive while employed with the Company or
within one (1) year following termination of such employment which relate to or
result from the actual or anticipated business, work, research or investigation
of the Company or which are suggested by or result from any task assigned to or
performed by Executive for the Company shall be the sole and exclusive property
of the

 



--------------------------------------------------------------------------------



 



Company. The provisions of this Paragraph 6 shall apply to California employees
to the maximum extent permitted by Section 2870 of the California Labor Code
(copy attached for California employees). With respect to California employees,
no assignment in this Agreement shall extend to inventions, the assignment of
which is prohibited by Labor Code 2870. Executive hereby assigns to the Company
the entire right, title and interest to any such inventions, discoveries,
concepts, ideas or expressions thereof and Executive agrees to perform, during
and after employment, all acts deemed necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in obtaining, maintaining,
defending and enforcing inventions, discoveries, concepts, ideas, or expressions
thereof in any and all countries. Such acts may include, but are not limited to,
execution of documents and assistance or cooperation in legal proceedings.
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents, as Executive’s agents and attorneys-in-fact to
act for and in Executive’s behalf and instead of Executive, to execute and file
any documents and to do all other lawfully permitted acts to further the above
purposes with the same legal force and effect as if executed by Executive.
     7. Outside Employment. Executive agrees that during the period of his or
her employment, Executive will not, without the Company’s prior written
approval, directly or indirectly engage in any outside employment activity
relating to any line of business in which the Company is engaged, or which would
otherwise conflict with or adversely affect in any way Executive’s performance
of his or her employment obligation to the Company.
     8. Covenant Not to Compete for One Year. To the extent permitted by
applicable law, Executive agrees that for a period of one year following
termination of employment:
          (i) Executive will not participate, directly or indirectly, as an
individual proprietor, partner, stockholder, officer, employee, director, joint
venturer, investor, lender, consultant or in any capacity whatsoever in a
“Competing Business” (as defined below) in competition with any business
conducted by the Company, or its subsidiary or parent companies, that the
Executive has been directly involved with or had access to information with
respect to; provided, however, that such participation shall not include (i) the
mere ownership of not more than two percent (2%) of the total outstanding stock
of a publicly held company; (ii) the performance of services for any enterprise
to the extent such services are not performed, directly or indirectly, for a
business unit of the enterprise in the aforesaid competition; (iii) any such
business activity that is conducted in a geographic area with which Executive
was not involved on the Company’s behalf; or (iv) any activity engaged in with
the prior written approval of the board of directors of the Company. For this
purpose a “Competing Business” means any of BMC Software, Inc., EMC Corporation,
Hewlett-Packard Company, International Business Machines Corporation, Microsoft
Corporation, Oracle Corporation, Quest Software, Inc., Symantec Corporation and
their subsidiaries.
          (ii) Executive will not solicit, call on, or induce others to solicit
or call on, directly or indirectly, any customers or prospective customers of
the Company for the purpose of inducing them to license or lease a product or
service which may compete with any product or service of the Company, unless
such customer or prospective customer is located in a geographic area with which
Executive was not involved on the Company’s behalf.
The Executive agrees that the covenants contained in this section are reasonable
in scope, area and duration, are necessary to protect the Company’s Confidential
Information and relationships with customers and will not materially affect his
ability to find suitable employment upon the end of his employment with the
Company.
     9. Identification of Subsequent Employment. Executive agrees that for a
period of one year following termination of employment, Executive, upon request
of the Company, will identify in writing within seven calendar days of the
request, the nature of Executive’s actual or planned business activities,
including the name and address of any intended or actual employer.
     10. Non-Solicitation of the Company’s Employees. Executive agrees that
during his or her employment with the Company, and for a period of one year
following termination of such

 



--------------------------------------------------------------------------------



 



employment, Executive will not, directly or indirectly, hire any current or
future employee of the Company, or solicit or induce, or attempt to solicit or
induce, any current or future employee of the Company to leave the Company for
any reason.
     11. Non-Disparagement. Following termination of Executive’s employment,
(i) Executive shall not, and shall not encourage or induce others to, in any
manner, directly or indirectly, make or publish any statement (orally or in
writing) that would libel, slander, or disparage the Company, any of its
affiliates or any of their employees, officers or directors and (ii) the Company
agrees that it will not authorize any employee or any employee of its
subsidiaries or its affiliates or encourage or induce others to and that it will
instruct its executive officers not to, in any manner directly or indirectly,
make or publish any statement (orally or in writing) that would libel, slander
or disparage Executive. “Libel” and “slander” shall have the meanings ascribed
to them by law under which this Agreement shall be governed and construed. For
the purposes of this Agreement, the term “disparage” includes, without
limitation, comments or statements to the press and/or media, the other party to
this agreement, or any individual or entity with whom the other party to this
agreement has a business relationship, which would adversely affect in any
manner (i) the conduct of the business of the other party to this agreement
(including, without limitation, any business plans or prospects) or (ii) the
business reputation of the other party to this agreement. Nothing in this
paragraph shall preclude the Executive or the Company or any of its employees
from giving truthful testimony under oath in response to a subpoena or other
lawful process or truthful answers in response to questions from a government
investigator.
     12. Injunction. Executive acknowledges that by virtue of his or her
employment with the Company he or she has had or will have access to trade
secrets and Confidential Information of the Company, the disclosure of which
will irreparably harm the Company. Executive further acknowledges that
irreparable harm will be suffered by the Company in the event of the breach by
Executive of any of his or her obligations under this Agreement, and that the
Company will be entitled, in addition to its other rights, to enforce such
obligations by an injunction or decree of specific performance from a court
having proper jurisdiction. Any claims asserted by Executive against the Company
shall not constitute a defense in any injunction action brought by the Company
to obtain specific enforcement of this Agreement.
     13. Authorization to Modify Restrictions. Executive acknowledges that the
restrictions contained in this Agreement are reasonable, but agrees that if a
court having proper jurisdiction holds a particular restriction unreasonable,
that restriction shall be modified to the extent necessary in the opinion of
such court to make it reasonable, and that the remaining provisions of this
Agreement shall nonetheless remain in full force and effect.
     14. List of Prior Inventions. All inventions, discoveries, improvements,
concepts or ideas or expressions thereof, which Executive has made prior to
employment by the Company, are excluded from the scope of this Agreement. As a
matter of record, Executive has set forth on Exhibit A hereto a complete list of
inventions, discoveries, improvements, concepts or ideas or expressions thereof
which might relate to the Company’s business and which have been made by
Executive prior to employment with the Company. Executive agrees that under no
circumstances will Executive incorporate in any work performed for the Company:
i) any of the inventions, discoveries, improvements, concepts or ideas or
expressions thereof disclosed on Exhibit A; and/or ii) any of the technology
described in any of the inventions, discoveries, improvements, concepts or ideas
or expressions thereof disclosed on Exhibit A, without the prior written consent
of the Company. Executive further agrees that in the event any of the
inventions, discoveries, improvements, concepts or ideas or expressions thereof
disclosed on Exhibit A are incorporated into any work performed for the Company
without Company’s written consent, Executive grants the Company a royalty free,
perpetual license to make, use, sell, offer to sell, import, copy, reproduce
and/or perform any other act (including the right to make, copy and reproduce
derivative works) necessary to continue to exploit any work performed by the
Executive for the Company.
     15. Legal Fees.
     (a) If the Company is successful in a suit or proceeding to enforce any
provision of this Agreement, Executive will pay the Company’s costs of bringing
such suit or proceeding, including reasonable attorney’s fees.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
CONFIDENTIALITY AGREEMENT
     I represent that I have disclosed on this Exhibit all inventions,
discoveries, improvements, concepts or ideas or expressions thereof, including
all patents, patent applications, copyright registrations, copyrighted works
(e.g., program code in source or object form or writings) and/or computer
programs (collectively “Inventions”) in which I claim any proprietary right or
interest. I agree that any present or future Inventions not listed on this
Exhibit are subject to assignment and vesting under Paragraph 6 of the attached
CA Confidentiality Agreement. The Company makes no attempt to verify Executive’s
claim of ownership to any of the Inventions disclosed on this Exhibit, and makes
no admission that any Inventions disclosed on this Exhibit are owned by
Executive.
     In accordance with Paragraph 14 of the attached CA Confidentiality
Agreement, I further agree that under no circumstances will I incorporate in any
work that I perform for the Company in: i) any of the Inventions disclosed on
this Exhibit; or ii) any of the technology described in any of the Inventions
disclosed on this Exhibit, without the prior written consent of the Company.

         
Brief Description of Invention
      Right, Title or Interested and
 
      Date Acquired
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

 



--------------------------------------------------------------------------------



 



         
 
       
 
       
 
       
 
       
 
       
 
       
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT B
For California Employees Only
     Section 2870. Application of provision providing that employee shall assign
or offer to assign rights in invention to employer.
     (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

  (1)   Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer.     (2)   Result from any work
performed by the employee for his employer.

     (b) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 